IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 6, 2002

              STATE OF TENNESSEE v. COURTNEY ANDERSON

                 Direct Appeal from the Criminal Court for Shelby County
            Nos. 97-09924, 97-01093-97, 97-06852-57,  Joseph B. Dailey, Judge
                97-08272-73, 97-09654-57


                    No. W2001-02764-CCA-R3-CD - Filed January 6, 2003


The defendant appeals his resentencing of 162 years, 11months and 29 days, as excessive. The
defendant failed to provide this Court with transcripts of the sentencing hearing, the presentence
report, or the guilty plea submission hearing. Therefore, the record is insufficient and incomplete
for our review. We affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
THOMAS T. WOODALL, JJ., joined.

William L. Johnson, Memphis, Tennessee, for the appellant, Courtney Anderson.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
William L. Gibbons, District Attorney General; and Amy Weirich, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                             OPINION

        The trial court sentenced the defendant to 141 years, 11 months and 29 days after the
defendant pled guilty to multiple counts of theft of property, forgery, and one count of misdemeanor
possession of a handgun. The felony convictions included Class C, D, and E offenses. The sentences
are to be served consecutively to an effective sentence of 21 years, previously received in a related
case. See State v. Courtney Anderson, No. W2000-00244-CCA-R3-CD (Tenn. Crim. App. January
30, 2001). Initially, a panel of this Court reversed the judgments of the trial court and remanded the
case for clarification or correction of the respective sentences imposed and for resentencing with
respect to the defendant’s Class C convictions. See State v. Courtney Anderson, No. W2000-02071-
CCA-R3-CD, 2001 Tenn. Crim. App. LEXIS 611, (Tenn. Crim. App. at Jackson, August 13, 2001).
This court concluded that the defendant’s designation as a career offender on his Class C felony
convictions was error and required correction. The court also sought clarification of the defendant’s
effective sentence, stating, “We are unable to determine from the record the number of convictions
entered in this case or the effective sentences rising from the convictions.” A transcript of the
resentencing colloquy contained in this record is clear that in Case Numbers 97-08498, 97-09654,
and 97-09655, amended judgments were entered that changed the defendant’s offender status from
a career offender with a 60% release eligibility to a Range III persistent offender with a 45% release
eligibility. This change or correction is consistent with the prior opinion of this Court.

       At the resentencing hearing, the trial court attempted to clarify the effective sentence:
       THE COURT:        Right. Right, so it’s a hundred and twenty-six, eleven twenty-
                         nine, plus the twenty-one on the two that he went to trial on
                         would make it a hundred and forty-seven, eleven twenty-nine,
                         plus the fifteen on 54 and 55 would make it a hundred and sixty-
                         two years, eleven months and twenty-nine days.
       MS. WEIRICH: Eleven months and twenty-nine days, which, I think, is where we
                         started originally.
       THE COURT:        Right. Right. So that’s the way I see it. Now, we’ll need new
                         judgement sheets on 54-55 and 8498?
       MS. WEIRICH: Yes, sir.
       THE COURT:        You can take Mr. Anderson out.

       From the record and the briefs, we are now fairly confident that the defendant is serving
sentences in this case totaling 141 years, 11 months and 29 days. We note that the trial court also
mentions the 21-year sentence from the defendant’s previous case. Thus, the defendant is serving
sentences totaling 162 years, 11 months and 29 days.

        The defendant takes issue with the imposition of consecutive sentences and seeks a reduction
in his sentence. However, reviewing this record, we find that the defendant failed to provide the
transcript of the original sentencing hearing, the presentence report, or the guilty plea submission
hearing. We can and did take judicial notice of our court records and retrieved the transcript of the
original sentencing hearing and the presentence report in the first appeal. However, there was no
transcript of the guilty plea submission hearing.

       Our review of a sentencing issue is de novo with a presumption of correctness. Tenn. Code
Ann. § 40-35-401(d). A de novo review obviously requires us to examine the “nature and
characteristics of the criminal conduct involved.” Tenn. Code Ann. § 40-35-210(b)(4). In this case,
we are precluded from conducting a review of the underlying facts supporting the defendant’s
convictions, because these facts, which were presented and stipulated to at the guilty plea submission
hearing, are not included in the record.

        If the appellate record is inadequate, the reviewing court must presume that the trial court
ruled correctly. See State v. Ivy, 868 S.W.2d 724; State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim.
App. 1991). The burden of providing a complete and accurate record upon appeal rests upon the
appealing party. See Tenn. R. App. P. 24(b).


                                                 -2-
                                CONCLUSION

Accordingly, we affirm the judgment of the trial court.




                                                 ________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE




                                        -3-